DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 02/07/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a lightweight composite" in line 7.  A lightweight composite is already introduced in claim 1. Is the second instance in claim 7 referring back to first instance introduced in claim 1? Please clarify. 

Claim 10 recites the limitation “a vehicle seatback cover material” in line 8. A vehicle seatback cover material is already introduced in claim 1. Is the second instance in claim 10 referring back to the first instance introduced in claim 1? Please clarify. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondelaers et al. (US Pub. No.: 2019/0248105 A1) (hereinafter Mondelaers) in view of Maekawa (US Pub. No.: 2019/0169380 A1).
Regarding claims 1 and 3, Mondelaers discloses a manufacturing method of a vehicle seatback cover, comprising: 
An adhesive non-woven (corresponding to a lightweight composite) manufacturing step of manufacturing a non-woven using thermoplastic non-woven (¶0066); 
An adhesive non-woven forming step of forming the non-woven composite into a vehicle seatback cover shape and preparing covering material (corresponding to a vehicle seatback cover material); and 
a carpet bonding step of bonding the covering material and carrier material (corresponding to carpet material) (Fig. 5a-5e; ¶0072; ¶0075-¶0089). 
 Mondelaers is silent about lightweight composite manufacturing step of manufacturing a lightweight composite using a reinforcing fiber and a thermoplastic resin fiber. 
Ishikawa discloses a method of manufacturing fiber composite material. The method discloses manufacturing composite material from plant fiber and an ultrahigh-strength elongation fiber and thermoplastic resin that binds the mixed fibers together (Abstract). The thermoplastic resin is made of maleic anhydride modified polypropylene as a raw material 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize fiber composite as taught by Maekawa within the method of manufacturing a vehicle seatback cover as taught by Mondelaers. The benefit of doing so would have been to utilize composite material with reinforcing fibers. 
Regarding claim 2, Mondelaers discloses the joining or bonding is conducted by high-frequency generator which generates electromagnetic field F so as to join said blanks together (¶0084). Thus, the bonding process does not require injection molding or applying wet adhesive. The adhesive non-woven is laid in dry state prior to boding. 
Regarding claims 4 and 5, the limitations of claim 1 are taught by the combined teaching of Mondelaers and Maekawa. The combined teaching discloses every structural limitation. Thus, the composite material taught by the Mondelaers and Maekawa would naturally have a Shore A hardness of 89 to 92 and flexural strength of 3.8 to 6.2 and a flexural modules of 1430 to 2600. 
Regarding claim 6, the limitations of claim 1 are taught by the combined teaching of Mondelaers and Maekawa. Maekawa further discloses a fiber supplying step of supplying ultrahigh-strength fibers and thermoplastic fibers (¶0024); mixing step of receiving and mixing the fiber and thermoplastic resin fiber (¶0035; Fig. 2); carding step of evenly dispersing and carding the mixed composite material (¶0036; Fig. 2). Maekawa is silent about opening step of opening the supplied fibers. However, fiber supply section (41) is capable to opening the fibers 
Regarding claim 10, Mondelaers discloses cutting the non-woven composite material into desired shape and heat pressing the multiple layers together between molds 6.1.1 and 6.1.2 for making vehicle seatback cover. It would have been obvious to do minor trimming to make the final material esthetically pleasing (Fig. 3 and Fig. 5a-5e).   
Regarding claim 11, Mondelaers discloses carrier material (corresponding to carper material) can be pre-shaped and optionally pre-treated into a shape and size of a vehicle seatback cover. The pre-treatment can be heat/pressure activated thermoplastics (corresponding to glue) (¶0072); and press-bonding the carrier material and covering material together. 
Regarding claim 12, edgerapping is understood as something that forms an edge. Mondelaers discloses the final shape can then be sewn to the seat covering or be connected to the latter by means of a zip fastener (¶0097). Such a process would naturally involve sewing the edge of the covering and an outer side of the carrier material   bonded to the covering material. 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondelaers and Maekawa as applied to claims 1-6, 11 and 12 above, and further in view of Smith et al. (US Pat. No.: 6,060,145) (hereinafter Smith).
Regarding claims 7-9, the limitations of claim 1 are taught by the combined teaching of Mondelaers and Maekawa. They are both silent about limitations of claims 7-9. 

Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to add scrim (15) to non-woven composite as taught by Smith within the method of manufacturing a vehicle seatback cover as taught by the combined teaching of Mondelaers and Maekawa. The benefit of doing so would have been to add reinforcement to composite material.  
Regarding claim 8, Smith discloses a needle-punching step of needle-punching the cross-lapped composite material (Fig. 2; Col 10, Ln1-60).
Regarding claim 9, Smith discloses laminating a piece of backing material (20) to carpet (50) (Fig. 6). It would have been obvious to cut a piece of backing material (20) in needed amount. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746